                                                                         FILED
UNITED STATES DISTRICT COURT                                      U.S. WSTWCT COURT
EASTERN DISTRICT OF NEW YORK                                      ★ MAY 2 8 2019 *
                                                -X

RUBEN BELTRAN,                                                     BROOKLYN OFFICE
                       Petitioner,
                                                     NOT FOR PUBLICATION
-against-                                            MEMORANDUM & ORDER
                                                     I5-CV-7201(CBA)

WILLIAM F. KEYSER,Superintendent,

                       Respondent.
                                                -X




AMON,United States District Judge:
        On January 26, 2010, a jury convicted Petitioner Ruben Beltran in New York Supreme
Court, Kings County, of two counts of first-degree course of sexual conduct against a child, one
count offirst-degree sexual abuse, and two counts ofendangering the welfare ofa child. (D.E.# 1
("Petition") at 1.) Beltran was sentenced to two concurrent terms ofimprisonment oftwenty-five
 years on each first-degree course of sexual conduct count, to run consecutively with a term of
 imprisonment of seven years for the first-degree sexual abuse count. (D.E.# 9, Sentencing Tr. at
 22-23.) Beltran was also sentenced to twenty years of post-release supervision. (Id) Beltran
 filed this petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Id) Beltran has also
 requested an evidentiary hearing as to one of his fair trial claims. (^ D.E. #17.) For the
 following reasons, the Court denies his request for an evidentiary hearing and denies his petition
 for a writ of habeas corpus in its entirety.
                 '               ■                    ■'           ■      -             '                     i'
                             ^                                                                  ■M-UjLtiCi:: I'
                         - ■ : ;:, ^ ■ ■. -   •                                        f^fkinms ¥1
                                     '   '                               -      -''■-ij^K^iArOrferF n ^
                                                                               ■ ^MCr:-BF.:-;ou:-!CE          1:^
                                                                               .       fcirED                 ?
    '   ;■   ■                                                 ,         ■ .                                  i;
                                                                                                              ''
4                                                 .        "
-                    '                                             ■ '             -    .   .          •      i'l;
                                                 BACKGROUND

         The Court only recounts those facts relevant to the instant petition.

         A. Beltran's Trial and Conviction


         In 2009, Beltran was indicted for committing sexual assault against two victims, V. and S.'

(D.E.# 8("Dolan Aff")f 5.) The indictment charged Beltran for multiple acts committed against

v., Beltran's niece, during the time period of June 1,1998 to August 31, 2001, when V. was five

to eight years old. (Id f 4.) It charged Beltran with a single act against S. that took place on

March 12, 2008, when S. was five years old. (Id)

         Beltran was tried before a jury in the New York Supreme Court, Kings Coimty, from

Janauary 19, 2010 through January 26, 2010. (Id 6; see also D.E. # 9 Ex. A ("Trial Tr.").) At

trial, Beltran was represented hy Edward Friedman. (Id) Friedman had over 25 years of

experience, primarily in criminal defense, and had tried approximately 100 felony cases,including

cases involving sex crimes committed against children and adults. (Id 116; see also D.E.# 9 Ex.

C("Friedman Aff")14.)

                   1. Accommodations for Beltran's hearing impairment

          At a conference prior to trial, Friedman informed the trial court that Beltran had "a case of

meningitis around 20 years ago" which caused "hearing loss" and that Beltran had problems

hearing "even with the amplified speaker." (Trial Tr. at 4.) The trial judge observed that Beltran

was not having trouble hearing him speak and that he was not using an amplified speaker. (Id)
Beltran stated that "As long as people talk in a very strong—I'm okay." (Id) The trial court

indicated it would "have the microphone on" for all testimony at trial, to which Beltran stated




'In light of New York Civil Rights Law § 50-b, which provides that the identities ofthe victims ofsex offenses be
kept confidential, the Court refers to the victims in this case by their first initials. See Lucidore v. New York State
Div. of Parole. 209 F.3d 107, 109 n.4(2d Cir. 2000).
"Okay." (Id.) The trial court also told Beltran to let it know if he had any problem hearing during

the proceedings. (Id at 5.) Throughout trial, the court instructed witnesses to speak into the

microphone when Friedman indicated that Beltran could not hear the witness' testimony. (See,

e.g.. Trial Tr. M.: 52; V.: 155; Nayan: 293.)

        On one occasion on the third day oftrial, Friedman notified the trial court that Beltran had,

upon reviewing the transcripts,realized that he did not fully comprehend the prior day's testimony.
(Id. at 291.) Friedman noted that he would address the court ifthere were any further issues. (Id)

No subsequent applications were made. (Id)

               2. Proceedings related to conduct against V.

        At trial, Jeanette Nascimento, V.'s mother and Beltran's sister-in-law,testified that Beltran

and his wife babysat V. and her younger sister on a weekly basis when Nascimento and her

husband were at work. (Trial Tr. Nascimento: 240.) Beltran often watched his nieces alone when

his wife went to work. (Id) V. testified that on numerous occasions between June 1, 1998 and
August 31,2001, Beltran sexually assaulted her. (Trial Tr.V.: 149-152.) During her testimony,

she described specific incidents of sexual abuse and unconsented intercourse. (Id at 149-161.)
At the time, she did not disclose these incidents to her parents or other family members because

she was scared. (Id at 160-161; 182-184.) V. testified that, when she was in the third grade, she
told one friend her same age about the abuse, and then did not tell anyone about it again until she
was in the eighth grade. (Id at 163.) OnMarch25,2008,V.—now fifteen years old—told another
friend that she was abused when she was younger. (Id.) This friend repeated it to other students

at the school, and it was eventually disclosed to V.'s guidance counselor, who notified Nascimento

and school safety officers. (M,at 165.) Nascimento decided not to report the abuse to the police
until the following day. (Trial Tr. Nascimento: 241^3.) During V.'s testimony, the prosecution
introduced two photographs into evidence—one of V. when she was five years old, and one of V.

and her sister when V. was eight years old. (Trial Tr. V.: 168-70.)

       On March 26,2008,Nascimento and V. met with Police Officer Christopher lannotti, who

prepared a complaint report and referred the case to Detective David Kellner from the Special

Victim's Squad. (Dolan Aff. ^ 6-J.) Detective Kellner accompanied Nascimento and V. to

Woodhull Hospital, where Dr. Lome Nayan, an attending pediatrician with experience treating

children with sexual abuse, conducted a gynecological examination. (Id t 6-K.) Dr. Nayan

testified that when he conducted the examination, he observed four separate tears to V.'s hymen.

(Trial Tr. Nayan: 301, 305.) In his opinion, these tears "were consistent with an adult penis being

repeatedly inserted into a child's vagina," and likely were the result of "forceful genital
penetration." (Id at 302-03.) V. testified at trial that she had never had a gynecological
examination before and that she had not had sexual intercourse with anyone other than Beltran.

(Trial Tr. Y.: 166, 186.) On cross-examination. Dr. Nayan admitted that he could not tell how old
the tears were, and that it was possible that they could have happened as recently as a week before

the examination. (Trial Tr. Nayan: 306.) Dr. Nayan also testified on cross that it was possible the
tears could have occurred through consensual sexual encounters, and that he would have expected
the tears to have caused some pain and bleeding, although bleeding does not always occur with

the tearing ofthe hymen. (Id at 307-310.)

        The prosecution also called Dr. Donald Lewittes, a clinical psychologist who evaluates
children when there are allegations ofchild abuse. (Trial Tr. Lewittes: 338.) Dr. Lewittes testified

that there is a pattern exhibited by children who had been sexually abused by a family member,
known as "child sex abuse syndrome," which has five stages: engagement, sexual interaction,

secrecy, delayed disclosure, and suppression. (Id at 346—60.) Dr. Lewittes explained that there
were many reasons why a child might not immediately disclose sexual abuse. (Id) On cross-

examination, Dr. Lewittes testified that victims appearing to suffer from child sex abuse syndrome

could still be untruthful, and that young children were impressionable. (Id at 372-76.) Friedman

also elicited that there had been cases where suggestive interviewing of children had led to false

allegations of child abuse. (Id at 377-79.)

               3. Proceedings related to conduct against S.

       M. was the mother offour children, including six-year old S. (Trial Tr. M.: 47.) Beltran's

wife was M.'s aunt, and M. testified that she often left her children at Beltran's residence when

she and her husband were at work. (Id at 51.) M. testified that on March 12, 2008, she brought

her children to Beltran's residence. (Id at 51.) Beltran's wife had to work that day,so M.left her

children in Beltran's care. (Id at 60.) S. testified that while her younger siblings were sleeping

and S. was on the bed watching TV,Beltran sat down next to her and touched her vagina with his

hand. (Trial Tr. S.: 216-217.) S. testified that after Beltran touched her, her vagina hurt. (Id at

228.) M.testified that when she returned home,S. pointed to her vagina and said that Beltran had
touched her there and that it hurt. (Trial Tr. M.: 52-54.) M.did not report the incident until several

weeks later, on March 28,2008. (Id at 55-56; see also Dolan Aff. ^ 6-S,6-T.)

        S. began her testimony from inside of the courtroom. However, when asked about what

had happened to her, she became visibly distraught, cried, and could not calm down to answer

questions. (Trial Tr. S.: 36.) After a recess, S. tried to resume her testimony, but was still too
upset to answer questions. At that time, Friedman moved for a mistrial. (Id at 42.) The trial court
denied the motion, and instructed the prosecution to move on to another witness to give S. an

opportunity to compose herself. (Id at 43.) After taking the testimony of M., S. was still not

capable oftestifying. (Id at 92.) The prosecution moved for S.to be declared a vulnerable witness
pursuant to New York Criminal Procedure Law ("N.Y. C.P.L.") Article 65, so that her testimony

could be received via a live, simultaneous,two-way closed-circuit television feed. (Id. at 92.) The

Court held a hearing on the issue, taking testimony from Melissa Livingston, a social worker at

the Kings County DA's office. (Id at 99.) Livingston testified that she had met with S. on at least

five prior occasions, and concluded that it was her "professional assessment" that S. would "suffer

severe mental or emotional harm by testifying in open court." (Trial Tr. Livingston: 114.) The

trial court then stated that "from its vantage point on the bench approximately three feet from

where [S.] was seated, it was clear that [she] was in severe emotional distress and appeared

terrified." (Id at 127.) It then determined that, while it was "mindful of the defendant's

constitutional rights," "being in court is exceptionally traumatic for this young child and that she

is suffering from severe, mental or emotional harm and is unable to testify," and that the "CPL

authorized" S.'s testimony to be taken via a "two-way feed." (Id at 127-28.) The next day, S.

testified from a separate room via closed-captioned television. During her testimony, the people
in the courtroom, including the jury and Beltran, were able to see S., and S. was able to see the
people in the courtroom. (Id at 128.)

        During Friedman's cross-examination of M., he elicited from M. that Beltran had
"molested" her when she was younger.^ (Trial Tr. M.:61-62.) M. testified that despite this, she

allowed Beltran to frequently babysit her children, because by that point she "wasn't thinking
about [her] childhood ...[she] left that behind." (Id at 62.)




^ M. subsequently explained on redirect that when she was ten or eleven, defendant had,"more than once,'touched
[her] vagina, chest, and butt." (Trial Tr. M.: at 85-86.) She never told anyone about it because she was "ashamed."
m


                                                        6
               4. The Defense Case


       Beltran testified on his own behalf at trial. (Trial Tr. Beltran: 394.) Beltran testified that

he frequently had "confrontations" with his wife's family, including with her sister, Nascimento.

(Id. at 402-403.) Beltran testified that while his wife often babysat for her nieces, he never

watched them, and specifically was never alone with V. (Id. at 404, 411.) He further stated that

when his wife had to go to work or leave the apartment to run errands, she always would take V.

with her. (Id at 446.) Beltran denied that he ever sexually assaulted V. (Id at 443-44.)

       Beltran testified that he often babysat for S. and her siblings. (Id at 422-23.) On March

12, 2008, the date of the incident with S., Beltran stated that he picked S. up to lift her over his

computer and dropped her due to a pain in his shoulder. (Id at 430.) When he dropped S., her
"crotch fell right on [his] kneecap, right on the bone." (Id) Beltran testified that S. appeared to
be in pain. (Id) Beltran denied ever touching S. inappropriately or sexually. (Id at 444.)
       Beltran was the only witness presented during the defense's case. Friedman did not call

Beltran's wife, nor did he call any medical experts to refute the testimony of Dr. Nayan or Dr.

Lewittes.


        On January 26, 2010, the jury convicted Beltran of two counts of first-degree course of
sexual conduct against a child and one count of endangering the welfare of a child for the acts
Beltran committed against V., and one count of first-degree sexual abuse and one count of
endangering the welfare of a child for the incident involving S. (Trial Tr. at 578—79.)
        B. Post-Trial Procedural History

        Prior to sentencing, Beltran filed a counseled motion to set aside the verdict pursuant to

N.Y. C.P.L. § 330.30, arguing(1)Friedman was ineffective for;(a)failing to call an expert witness
on child sexual abuse;(b) failing to call Beltran's wife as a witness; and (c) failing to request a
headset to assist Beltran with his hearing impairment;(2)the use of a closed-eircuit television to

facilitate S.'s testimony violated the Confrontation Clause; (3) the misdemeanor coimts of

endangering the welfare of a child were time-barred; and (4) the two counts of course of sexual

conduct against a child in the first degree against V. were duplicitous. (S^ Dolan Aff.    9-13.)

The trial court granted Beltran's § 330.30 motion solely on the ground that the misdemeanor coimts

of endangering the welfare of a child were time-barred. (Id.) The trial court then sentenced

Beltran to concurrent terms of imprisonment of twenty-five years on each count of first-degree

course of sexual conduct against a child relating to V., to run consecutively with a term of seven

years for the first-degree sexual abuse count relating to S. (Id H 19.)

       On December 3, 2010, Beltran filed a counseled motion pursuant to N.Y. C.P.L § 440.10

seeking to vacate his conviction because Friedman had rendered constitutionally ineffective
assistance by failing to call expert witnesses to rebut the prosecution's expert witnesses—^Dr.

Nayan and Dr. Lewittes. (Dolan Aff. H 13; D.E. # 9 Ex. B.) Beltran also argued that Friedman
failed to effectively cross-examine Dr. Nayan and Dr. Lewittes, and that his wife should have been
called to testify on his behalf. (Id.) The court conducted a hearing on November 4, 2011, where
Friedman and Gary Medows, an expert that Friedman had consulted with prior to trial, testified.
(D.E.# 9 Ex. D.) Following the hearing, Beltran was granted leave to supplement the record with
written statements from his proposed experts, a child psychologist and a pediatrician. (Id.)

        On March 16, 2012, in an exhaustive analysis, the trial court ruled that Beltran failed to
establish that Friedman had provided ineffective assistance ofcounsel. (D.E.# 9 Ex. H.) The trial
court found that, after consulting with Medows,Friedman had made the reasonable decision to not

engage in a "battle of the experts" to rebut the prosecution's case, but instead use cross-
examination to elicit concessions from the prosecution's expert witnesses. (Id) The trial court
also highlighted the shortcomings of Beltran's proposed experts who, at most, would have

provided testimony to establish the same premises that Friedman adduced from Dr. Nayan and Dr.

Lewittes on cross-examination. (Id.) The Appellate Division denied Beltran's leave to appeal the

trial court's ruling on June 11, 2012. (Dolan Aff.f 33.)

       On June 8, 2011, Beltran filed a direct appeal of his conviction to the Appellate Division,

Second Department. In this appeal, Beltran argued:(1) that he was denied a fair trial when the

trial court refused to grant a mistrial after S. was unable to testify in open court;(2) that he was

denied a fair trial when the trial court joined unrelated charges;(3) that the trial court's use of a

closed-circuit television violated his Confirontation Clause rights; (4) that his second count of

course of sexual conduct against a child in the first degree related to the conduct against V. was

duplicative; and (5)that his sentence was excessive. (Dolan Aff. Ex. I.) Beltran then filed a pro

^ supplemental brief, which contained further grounds for appeal: (1) his trial counsel was
ineffective for(a)failing to consult with or call a psychological expert;(b)failing to call a medical
expert to challenge Dr. Nayan's testimony regarding penetration;(c) failing to consult or call an
expert in the field ofsexually transmitted diseases;(d)failing to make the court aware ofthe extent
of his hearing impairment; (e) failing to call his wife as a defense witness; and (f) eliciting
damaging testimony from M.regarding uncharged allegations ofsexual assault; and(2)the use of
an enlarged portrait that included V.'s sister deprived him of a fair trial. (D.E.# 9 Ex. K.)
        The Appellate Division found that the second count of a course of sexual conduct against

a child in the first degree was duplicative, and vacated the concurrent sentence imposed by the

second count. ^People v. Beltran. 110 A.D.3d 153, 162(2nd Dep't 2013). It denied all other

portions of Beltran's appeal. See id In doing so, it conducted an extensive analysis of Beltran's
Confrontation Clause claim and determined that the trial court "properly declared [S.] to be a
vulnerable witness," and that Beltran was not "deprive[d] of his federal and state constitutional

right to confront the witnesses against him." Id at 160-61. The Appellate Division further found

that Beltran's ineffective assistance of counsel argument was not properly raised on direct appeal

because it involved matters outside of the trial record, and that "his remaining contentions,

including those raised in his pro se supplemental brief, [were] without merit." Id. at 163. The

New York Court ofAppeals denied leave to appeal on June 10,2014. People v. Beltran. 16 N.E.Sd

1280(N.Y. 2014).

       On September 3,2014, Beltran, proceeding pro se. again moved to vacate his judgment of

conviction pursuant to N.Y. C.P.L. § 440.10. (D.E.#9 Ex. M.) Instead ofchallenging Friedman's

ineffective assistance of counsel as he did in his first § 440.10 motion, Beltran argued that the

prosecutor engaged in misconduct by arguing during summation that Dr. Nayan's testimony

supported the conclusion that Beltran committed the crimes charged, because he also had testified

that V.'s injuries could have been sustained on a date much closer to her gynecological

examination—a time period that Beltran was not in contact with her. (D.E.# 9 Ex. O at 3.) The

trial court found Beltran's claim procedurally barred because it arose out of the trial record and

should have been raised on direct appeal. (Id. at 4—5.) It further found that, in any event, it was

meritless because the jury was aware that the medical testimony was not entirely conclusive. (Id)

On June 23, 2015, the Appellate Division denied Beltran's appeal. (Dolan Aff. T| 52.) On

September 11, 2015,the New York Court of Appeals denied Beltran leave to appeal the order of
the Appellate Division. (Id)

       On December 14, 2015, Beltran commenced this action seeking a writ of habeas corpus.

His petition makes the following claims:(1)Friedman was ineffective because he:(a)failed to call
a psychological expert;(b)failed to call a medical expert;(c)failed to call Beltran's wife to testify;



                                                 10
and (d) elicited damaging testimony of uncharged crimes when cross-examining M.;(2) he was

denied a fair trial because:(a)the trial court failed to provide adequate assistance for his hearing

impairment;(b)the prosecutor used enlarged photos of V., one of which included V.'s sister; and

(c) the prosecutor misrepresented Dr. Nayan's testimony to the jury;(3) his Sixth Amendment

Confrontation Clause rights were violated because the trial court allowed S. to testify via closed-

circuit television; and(4)his due process rights were violated because the trial court did not declare

a mistrial after S. became very emotional on the witness stand. (See Petition at 1-25.)

       On September 15, 2016, Respondent opposed the petition. (D.E. # 8 ("Opp").) Rather

than reply to the Respondent's brief, Beltran moved for additional discovery relating to his

ineffective assistance of counsel and fair trial claims. ("See D.E. #13.)

        On March 5, 2018, Beltran's request for additional discovery was denied. (D.E. # 14.)

Beltran filed a letter in reply in which he requested an evidentiary hearing regarding his hearing

impairment claim. (D.E. # 16.) Respondent opposed the hearing in a letter filed the same day,
arguing that the claim is both procedurally barred and meritless. (D.E. # 15.) Beltran then filed
two additional letters with the Court in support of his request for an evidentiary hearing. (D.E.

# 17,18.)

                                       STANDARD OF REVIEW


        Pursuant to 28 U.S.C.§ 2254,as amended by the Antiterrorism and Effective Death Penalty

Act of 1996("AEDPA"),an application for a writ ofhabeas corpus by a person in custody pursuant
to a state courtjudgment may only be brought on the grounds that his custody is "in violation of
the Constitution or laws or treaties ofthe United States." 28 U.S.C. § 2254(a). A petitioner must

show that the state court decision, having been adjudicated on the merits, is either "contrary to, or

involved an unreasonable application of, clearly established Federal law" or is "based on an



                                                  11
unreasonable determination of the facts in light of the evidence presented in the State court

proceeding." 28 U.S.C. § 2254(d); Johnson v. Williams. 133 S. Ct. 1088, 1091 (2013); Lafler v.

Cooper. 566 U.S. 156, 172-73 (2012). This is a "highly deferential standard for evaluating state-

court rulings, which demands that state-court decisions be given the benefit ofthe doubt." Cullen

V. Pinholster. 563 U.S. 170, 181 (2011)(quoting Woodford v. Visciotti. 537 U.S. 19, 24(2002)

(per curiam)). As the Supreme Court has stated,"[wjhen reviewing state criminal convictions on

collateral review,federal judges are required to afford state courts due respect by overturning their

decisions only when there could be no reasonable dispute that they were wrong." Woods v.

Donald. 135 S. Ct. 1372,1376(2015)(per curiam).

       For the purposes of federal habeas review,"clearly established law" is defined as the "the

holdings, as opposed to dicta, of [the Supreme] Court's decisions as of the time of the relevant

state-court decision." Williams v. Tavlor. 529 U.S. 362, 412(2000); Woods. 135 S. Ct. at 1376.

A state court decision is "contrary to," or an "unreasonable application of," clearly established law

if the decision (1)is contrary to Supreme Court precedent on a question of law;(2)arrives at a

conclusion different than that reached by the Supreme Court on "materially indistinguishable"

facts; or (3)identifies the correct governing legal rule but unreasonably applies it to the facts of

the petitioner's case. Williams. 529 U.S. at 412-13. The state court decision at issue must be

"more than incorrect or erroneous," it must be "objectively unreasonable." Lockver v. Andrade.

538 U.S. 63, 75 (2003).

       Federal habeas review is limited to determining whether a petitioner's custody violates

federal law,    28 U.S.C.§ 2254(a),and "does not lie for errors ofstate law." Swarthout v. Cooke.

562 U.S. 216, 219 (2011) (internal citations and quotations omitted). In addition, factual

determinations made by the state court are presumed to be correct, and the petitioner bears the



                                                 12
burden of rebutting the presumption of correctness by clear and convincing evidence. 28 U.S.C.

§ 2254(e)(1).

       An application for a writ of habeas corpus on behalf of a person in state custody shall not

be granted "unless it appears that—(A)the applicant has exhausted the remedies available in the

courts of the State; or (B)(i) there is an absence of available State corrective process; or (ii)

circumstances exist that render such process ineffective to protect the rights ofthe applicant." 28

U.S.C. § 2254(b)(1). "State remedies are deemed exhausted when a petitioner has 'presented the

federal constitutional claim asserted in the petition to the highest state court... and informed that

court (and lower courts) about both the factual and legal bases for the federal claim.'" King v.
Demarm. No. ll-CV-2000 (JS), 2011 WL 3471548, at *1 (E.D.N.Y. Aug. 3, 2011)(quoting

Pamirey v Att'v Gen, of N.Y.. 280 F.3d 87,94(2d Cir. 2001)). "Therefore, until the highest state

court has had an opportunity to consider and, if necessary, correct alleged violations of federal
rights, a federal writ of habeas corpus will be granted only in 'special circumstances requiring
immediate action.'" Id.(quoting Baldwin v. Reese, 541 U.S. 27, 29(2004)).
                                              DISCUSSION


        I.      Ineffective Assistance of Counsel

        Beltran contends that he received ineffective assistance of counsel in violation ofthe Sixth

and Fourteenth Amendments because Friedman:(1)failed to call a psychological expert;(2)failed

to call a medical expert; (3) failed to call Beltran's wife to testify; and (4) elicited damaging
testimony of uncharged allegations of sexual assault from M.

                A. Exhaustion

        The first three of Beltran's arguments, relating to Friedman's failure to call experts or

Beltran's wife, are fully exhausted. Beltran raised these claims in a § 440.10 motion on December



                                                 13
3, 2010. (Dolan Aff. f 13.) After a hearing, the trial court determined that Beltran failed to

establish that Friedman provided ineffective assistance ofcounsel on these grounds. (D.E.# 9 Ex.

H ("440.10 Decision").) Beltran was denied leave to appeal this ruling on June 11,2012. People

V. Beltran. No. 2012-03477(2d Dep't June 11,2012).

       Beltran's fourth argument is similarly exhausted. On direct appeal, Beltran argued in his

pro se supplemental brief that Friedman was ineffective because during his cross-examination of

M., he elicited that Beltran had "molested" her when she was younger. (D.E. # 9 Ex. K.) The

Appellate Division made no specific reference to this argument but stated that: (1) Beltran's

"claims ofineffective assistance of coimsel[we]re not properly before th[e] Court, as they involve

matter dehors ofthe record," and(2)that Beltran's "remaining contentions, including those raised

in his pro se supplemental brief,[wejre without merit." People v. Beltran. 110 A.D.3d 153, 163

(2d Dep't 2013). Beltran was denied leave to appeal this ruling on June 10, 2014. People v.

Beltran. 23 N.Y. 3d 1018 (2014). Beltran did not present this argument in his initial, pre-appeal

§440.10 motion to vacate judgment, nor in his post-appeal § 440.10 motion. Because this

particular ineffective assistance of counsel argument is not "dehors of the record," the Court

presumes that the Appellate Division dismissed it because it found it to be "without merit." The

claim is therefore fully exhausted, because bringing this claim again in a § 440.10 motion would

have been futile. See N.Y. C.P.L. § 440.10(2)(a)("Notwithstanding the provisions ofsubdivision

one,the court must deny a motion to vacate ajudgment when...[t]he ground or issue raised upon

the motion was previously determined on the merits upon an appeal from the judgment, unless

since the time of such appellate determination there has been a retroactively effective change in

the law controlling such issue"); see also Ramirez.280 F.3d at 89("Because New York procedural

rules bar petitioner from raising these claims now ... because they have been litigated, s^ N.Y.




                                                14
Crim. P.L. § 440.10(2)(a)... they are deemed to have been exhausted for purposes of28 U.S.C.

§ 2254(b),(c)").

       The Court will therefore evaluate the merits of each of Beltran's ineffective assistance of

counsel claims.

                B. Merits


       Under the standard promulgated by Strickland v. Washington, 466 U.S. 668 (1984), a

petitioner is required to demonstrate two elements to successfully state a claim for ineffective

assistance of counsel: (1) that "coimseTs representation fell below an objective standard of

reasonableness," and (2) that "there is a reasonable probability that, but for counsel's

unprofessional errors, the result ofthe proceeding would have been different." Id. at 688,694.
       The first prong of the Strickland standard requires a showing that counsel's performance

was constitutionally deficient. However, "[cjonstitutionally effective counsel embraces a 'wide
range of professionally competent assistance,' and 'counsel is strongly presumed to have rendered
adequate assistance and made all significant decisions in the exercise of reasonable professional
judgment.'" Greiner v. Wells. 417 F. 3d 305, 319(2d Cir. 2005)(quoting Strickland. 466 U.S. at
690). The performance inquiry examines the reasonableness of trial counsel's actions under all
circumstances, keeping in mind that a "fair assessment ofattorney performance requires that every
effort be made to eliminate the distorting effects of hindsight." Id at 319 (quoting Rompilla v.

Beard. 545 U.S. 374,408(2005)(O'Connor, J., concurring))."In assessing performance,[a court]
must apply a 'heavy measure of deference to counsel's judgments.'" Id (quoting Strickland, 466
U.S. at 691).

       This deferential standard given to counsel's representation must be considered "in tandem"

with the deference accorded to state court decisions under § 2254. Harrington v. Richter, 562 U.S.



                                                15
86, 105 (2011). Because each standard alone is "highly deferential," "when the two apply in

tandem,review is doubly so." Id (internal citations and quotation marks omitted): see also Jackson

V. Conwav. 763 F.3d 115, 123 (2d Cir. 2015)("When evaluating an ineffective assistance claim

under § 2254(d), our review is doubly deferential in that we take a highly deferential look at

counsel's performance through the deferential lens of § 2254(d).") (internal quotations and
alterations omitted). The Supreme Court has cautioned that "[f]ederal habeas courts must guard

against the danger of equating unreasonableness under Strickland with unreasonableness under
§ 2254(d). When § 2254(d)applies,the question is not whether counsel's actions were reasonable.
The question is whether there is any reasonable argument that counsel satisfied Strickland's
deferential standard." Harrington. 562 U.S. at 105.

               1. Failure to Call Expert Witnesses

       Beltran claims that Friedman was ineffective because he failed to call expert witnesses to

rebut the expert testimony of Dr. Nayan and Dr. Lewittes. (Petition at 5-8.) Specifically, he
contends that expert testimony was required to rebut Dr. Nayan's testimony about tears to V.'s
vagina and hymen and Dr. Lewittes' testimony about child sexual abuse syndrome. (Id) After
conducting a hearing where it heard from both Friedman and Dr. Medows,the trial court rejected
the merits of these claims. It concluded that Friedman had "made an informed and professionally

reasonable decision not to undertake a 'battle of experts' to undermine the People's experts, and,

instead, effectively cross-examined them to bring out concessions that he later used in his
summation." (440.10 Decision at 11.) This conclusion was based on Friedman's testimony and
affidavit, where he averred that after he consulted with Dr. Medows,he was informed that the tears

to V's hymen "could not be dated," and that V."did not behave like a child that had been sexually
abused," because she had "never shown an unwillingness to be alone with the defendant, and had



                                                16
not told anyone about the alleged sexual abuse for seven years." (Idi at 5.) Friedman chose to rely

on cross-examination of Dr. Nayan and Dr. Lewittes to establish this doubt. He reasoned that if

he had called a defense expert, it would have allowed the prosecution to "reiterate and highlight

their evidence during cross-examination ofthe defense doctor and/or allow the prosecution to call

an additional expert on rebuttal, effectively neutralizing any reasonable doubt created by [his]

initial cross examination." (D.E. # 9 Ex. C ("Friedman Aff")f 7.) In Friedman's experience,

entering a "battle of the experts" was ill advised—^he believed that in such a contest,"defendants

often lose." Id.


        Under the "doubly deferential" standard of a Strickland claim in the context of a § 2254

petition, the state court reasonably found that Friedman was not ineffective. Friedman's decision

to rely upon cross-examination of Dr. Nayan and Dr. Lewittes and not call defense experts was a

reasonable trial strategy. "Strickland does not enact Newton's third law for the presentation of

evidence, requiring for every prosecution expert an equal and opposite expert from the defense."

Harrington. 562 U.S. at 111. "In many instances cross-examination will be sufficient to expose

defects in an expert's presentation. When defense coxmsel does not have a solid case, the best

strategy can be to say that there is too much doubt about the State's theory for a jury to convict."

Id. Beltran's argument therefore fails to satisfy the first prong of the Strickland test. See, e.g..

Swabv V. New York. 613 F. App'x 48, 50-51 (2d Cir. 2015)("the failure to seek an expert does

not satisfy the performance prong of Strickland where counsel chooses a strategy that does not

require an expert"); Pierre v. Ercole. 580 F. App'x 81, 83(2d Cir. 2014)(trial counsel reasonably

pursued the "strategic choice" of cross-examining a prosecution expert in a murder case in order

"to avoid exposing his own witness to potentially effective cross-examination that could dilute the

force of the points established during the cross-examination [of the state's expert witness]);




                                                17
Hamilton v. T.ee. 94 F. Supp. 3d 460, 479(E.D.N.Y 2015)("In many cases, cross-examining the

prosecution's expert will be just as effective as, and less risky than, utilizing a rebuttal expert.")

(internal citations omitted).

               2. Failure to Call Beltran's Wife

        Beltran next argues that Friedman was ineffective for failing to call his wife as a defense

witness. (Petition at 18.) At Beltran's § 440.10 hearing, the trial court noted that "the defense did

not call [Beltran's] wife to provide the testimony that the defense motion claimed trial counsel

should have elicited from her during trial." (440.10 Decision at 8.) The court determined this was

a"conscious choice made by the defense," because Beltran's wife"was present in the courthouse."

(Id.) Moreover, it stated that there "was no reference to this claim in the post-hearing submission

made by the defense."(Id.) The state court therefore deemed this portion of Beltran's ineffective
assistance claim "abandoned." (Id.) For this reason alone, Beltran is foreclosed from advancing

Friedman's failure to call his wife as groimds for an ineffective assistance claim. ^Nieves-

Andino V. Conwav. No.08-CV-5887(NRB),2010 WL 1685970, at *12(S.D.N.Y. Apr. 20,2010)

("because allegations of what a witness would have testified are largely speculative, habeas claims
based on uncalled witnesses are disfavored")(internal quotations omitted).

        In any event, Friedman explained why he did not call Beltran's wife. After meeting her
"several times," Friedman concluded that she would not have been a "strong witness" for the
defense. (Friedman Aff. H 9.) Friedman determined that Beltran's wife "appeared somewhat
emotionally unstable, would have been viewed as an interested witness ,by the jury, and was
initially supportive ofthe prosecution." (Id.) Beltran's wife was V.'s aunt, and accompanied V. s
mother—^her sister—^to the police precinct when the abuse was reported, and "was interviewed by
detectives and the district attorney's office." (Id.) Friedman determined "as a matter of trial



                                                  18
strategy" that he should not have called Beltran's wife to testify, because if he had, she "could

have legitimately [been] exposed [] to cross-examination with prior inconsistent statements and

would have opened the door to the elicitation of prior domestic violence incidents involving

[Beltran]." (Id)

       Friedman's decision to refrain from calling a witness is a matter of trial strategy that a

reviewing court is "ill-suited to second guess." United States v. Luciano. 158 F.3d 655, 660(2d

Cir. 1998). "A failure to call a witness for tactical reasons of trial strategy does not satisfy the

standard for ineffective assistance of counsel." United States v. Evman. 313 F.3d 741, 743 (2d

Cir. 2002); see also United States v. DeJesus. 57 F. App'x 474, 478 (2d Cir. 2003)("A trial

counsel's decision whether to call any witnesses on behalf of the defendant, and if so which

witnesses to call, is a tactical decision ofthe sort engaged in by defense attorneys in almost every

trial. Because of this inherently tactical nature, the decision not to call a particular witness

generally should not be disturbed.")(internal citations omitted). Accordingly, Beltran's argument

is without merit.

               3. Eliciting Damaging Testimony from M.on Cross-Examination

       Finally, Beltran argues that Friedman was ineffective because when cross-examining M.,

S's mother, he elicited allegations of uncharged sexual conduct. Specifically, M.testified that she

allowed Beltran to babysit her children even though he had "molested her when she was younger."

(Dolan Aff.16-8.) M.explained that when she was ten or eleven, Beltran inappropriately touched
her, and that she "tried to forget about her abuse but that everything came back to her after S.'s

disclosure." (Id.)

       This exchange between Friedman and M. was neither so unreasonable nor so prejudicial to

meet either prong of Strickland. On the first prong, it can be inferred that Friedman elicited this



                                                 19
information as part of trial strategy. The line of inquiry sought to cast doubt on Beltran's
opportunity to commit the crimes charged—it would not make sense that M. would leave her

daughter with a man who had sexually abused her in the past. Consistent with this argument,
Friedman also elicited that M. did not seek to keep other young female members of the family
away from Beltran during the several weeks after she learned ofthe abuse ofher daughter but had
yet to report it. (Trial Tr: M. at 63-64; 66-69.) Friedman sought to undermine M.'s credibility

and support a theory ofdefense that established that the allegations ofsexual abuse were fabricated.

The Second Circuit,"in case after case" has "declined to deem counsel ineffective notwithstanding
a course of action (or inaction) that seems risky, unorthodox, or downright ill-advised." Tippins

V. Walker. 77 F. 3d 682,686(2d Cir. 1996)(collecting cases). Friedman's cross-examination did

not rise to the level of ineffective assistance of counsel.

        Moreover, Beltran cannot meet the prejudice prong of Strickland—he does not make a

showing that but-for this purportedly deficient performance in adducing M.'s testimony,there was

a reasonable probability that the outcome ofthe trial would have been different. Id at 694. In this

context, "reasonable probability" means that the errors were of a magnitude such that they

"undermine[]confidence in the [proceeding's] outcome." Pavel v. Hollins. 261 F.3d 210,216(2d

Cir. 2001)(quoting Strickland. 466 U.S. at 694). "[T]he question to be asked in assessing the

prejudice from counsel's errors ... is whether there is a reasonable probability that, absent the

errors, the factfinder would have had a reasonable doubt respecting guilt." Henrv v. Poole. 409

F.3d 48,63-64(2d Cir. 2005)(quoting Strickland. 466 U.S. at 695). Beltran's failure to make any

showing in this regard further precludes his ability to secure relief.




                                                 20
       In sum, none of Beltran's arguments as to Friedman's representation demonstrate

ineffective assistance of counsel. This is particularly true given the "doubly deferential" standard

applied to the arguments previously raised and rejected by the state court. Beltran is not entitled

to habeas relief on this claim.

       11.     Beltran's Hearing Impairment Claim and Request for Evidentiary Hearing

       Beltran argues that the trial court denied him a fair trial when it failed to provide him with

adequate assistance for his hearing impairment. (Petition at 10.) He additionally requests an

evidentiary hearing related to this argument. (See D.E. # 17.) The Court denies the evidentiary

hearing and dismisses his hearing impairment claim.

               A. Exhaustion


        Beltran raises this issue in the context of a fair trial claim for the first time in the instant

habeas petition. During his state court proceedings he referred to his hearing impairment claim as
an issue ofineffective assistance ofcounsel, not fair trial. (Petition at 3.) Because he did not bring

a fair trial claim in state court,the claim as it is currently presented is unexhausted and barred from

federal habeas review. See O'Sullivzin v. Boerckel. 526 U.S. 838, 841—42(1999).

        However, given Beltran's pro se status, the Court will construe his claim one ofineffective

assistance of counsel. In his habeas petition, Beltran himself stated that he raised this claim on

direct appeal as an ineffective assistance of counsel claim and mentions that Friedman failed to
alert the trial court to his hearing impairment. (Petition at 11-12.) The history of the claim also

suggests that he perhaps intended to bring it in the instant petition as one of ineffective assistance
of counsel. Given the history of the claim and Beltran's own language in his petition, the Court

will construe Beltran's argument as an ineffective assistance of coxmsel claim.




                                                  21
        Beltran's ineffective assistance ofcounsel claim remains unexhausted. He raised it for the

first time in his § 330.30 motion to set aside the verdict and then again on direct appeal. (Dolan
Aff.f 26; Petition at 12.) He did not raise it in either of his § 440.10 motions. Because Beltran

pointed to evidence contained both within the trial record and outside of it, the Appellate Division
found the claim improperly raised on direct appeal. Beltran. 110 A.D.3d at 163("The defendant's
claims of ineffective assistance of counsel are not properly before this Court, as they involve

matters dehors the record."). New York State procedure required Beltran to have raised this claim

in a § 440.10 motion. See People v. Evans. 16 N.Y.3d 571,575 n.2(2011). Beltran never did so.

As such, the claim remains unexhausted and is precluded from federal habeas review.

       "An application for a writ of habeas corpus may be denied on the merits, notwithstanding

the failure ofthe applicant to exhaust the remedies available in the courts ofthe State." 28 U.S.C.

§ 2254(b)(2). Accordingly, the Court proceeds to evaluate the merits.

                B. Merits


        Although both unexhausted, the Court analyzes Beltran's hearing impairment claim under

both a fair trial and ineffective assistance of counsel framework. Under either, the claim is

meritless.


                        1. Fair Trial


        Under the Sixth and Fourteenth Amendments,a defendant has the right to participate in his

own trial. This right encompasses reasonable accommodations for hearing loss that may impair a

defendant's participation. U.S. v. Crandall. 748 F.3d 476,481 (2d Cir. 2014). However,the right

does not extend "to the elimination of all difficulties or impairments that may hinder a criminal

defendant's capacity to perfectly comprehend, and participate in, court proceedings." Id Courts

have long held that "'[a] defendant is entitled to a fair trial but not a perfect one.'" Bruton v. U.S..




                                                  22
391 U.S. 123,135(1968)(quoting Lutwak v. U.S.. 344 U.S.604.619 U 95311 The right to hearing

accommodations are limited to "those reasonable accommodations that are requested by the

defendant before or during trial or the need for which is, or should reasonably be, clear or obvious

to the district judge." Crandall. 748 F.3d at 481 (citing Valladares v. United States. 871 F.2d

1564,1566(11th Cir. 1989)(Powell, J., retired and sitting by designation)("To allow a defendant

to remain silent throughout the trial and then, upon being found guilty, to assert a claim of

inadequate [language] translation would be an open invitation to abuse.").

        Upon review of the record, the Court finds that the trial court made reasonable

accommodations for Beltran's hearing impairment and he was not denied a fair trial. Prior to the

beginning of trial, Friedman informed the trial court that Beltran had "a case of meningitis aroimd

20 years ago" which caused "hearing loss," and that Beltran had problems hearing "even with the

amplified speaker." (Dolan Aff. Ex. A ("Trial Tr.") at 4.) The trial judge noted that at that time

that Beltran was not having trouble hearing him speak without the amplified speaker. (Id.) Beltran

stated that"As long as people talk in a very strong—I'm okay." (Id.) The trial court indicated it

would utilize a microphone for testimony, to which Beltran stated "Okay." (Id) The trial court

also told Beltran to let him know if he was having issues hearing during the proceeding. (Id at 5.)

Throughout trial, witnesses were instructed to speak into the microphone when Friedman indicated

that Beltran could not hear the testimony. CSee. e.g.. Trial Tr. M: 52; V.: 155; Nayan: 293.) On

one occasion on the third day of trial, Friedman notified the court that Beltran had realized, upon

reviewing the transcripts, that he did not fully comprehend the prior day's testimony. (Id at 291.)

Friedman noted that he would indicate to the court ifthere were any further issues. No subsequent

applications were made. When considering Beltran's § 330.30 motion on the issue prior to

sentencing, the trial court stated:




                                                23
        It should be noted that it was [sic] with respect to the defendant's claim of hearing
        impairment,this issue was raised and accommodated by the Court many times during
        the proceedings, both on and off the record.

        Each time defendant indicated that he was having difficulty hearing the proceedings,
        the dialogue in question was repeated or reread. It appeared, that at all times, the
        defendant was satisfied with the Court's attempts to accommodate his hearing issue.

        It appeared to the Court that, absent some isolated incident, defendant heard and
        comprehended the proceeding and interacted with defense counsel based on the
        testimony or information elicited. The Court was able to watch that during the
        proceedings.

        If there were additional instances where defendant was imable to hear, it was
        incumbent upon the defendant to bring it to the Court's attention.

 (Sentencing Tr. at 5.)

        Beltran did not notify the trial court of a "continuous inability to hear the proceedings,

 either before or during trial." Crandall. 748 F. 3d at 482-83. Having failed to do so, Beltran was

 "only entitled to accommodations insofar as his impairment was, or reasonably should have been,

 clear and obvious to the [trial] judge." Id The degree of such accommodation "varies from case

 to case on a sliding scale," and the determination of the appropriate accommodation largely is at

 the discretion of the trial judge, who is in the room and has the opportunity to observe the needs

 of the defendant. Id       Here, the trial court consistently asked witnesses to speak into the

 microphone and had testimony re-read to the defendant when required. Contrary to Beltran's

 contentions,the trial court was not required to supply amplified speakers in the courtroom to satisfy

 his accommodation. The Second Circuit has held on similar facts that "repetition" of testimony,

 "instructing witnesses to speak louder," and "instructing defense counsel to notify [the Court] if

'[the defendant] was having difficulty" are accommodations that"more than adequately address[]"

 a defendant's hearing problems. Id at 184.

         Accordingly, Beltran is not entitled to habeas relief under a fair trial theory.



                                                   24
                        2. Ineffective Assistance of Counsel

        Similarly, Beltran has failed to satisfy that Friedman performed "below an objective
standard of reasonableness." Strickland. 466 U.S. at 688. Beltran argues that Friedman failed to

inform the court of the extent of his hearing impairment by not delivering his medical records to

the court. (Petition at 10.) However, at a conference months before trial, Friedman informed the

court of Beltran's hearing loss, and the trial court ensured that Beltran could hear in the courtroom.

(Trial Tr.: 4.) Beforejury selection began,Friedman informed the court again ofBeltran's hearing

loss and requested that the court ask prospective jurors to speak clearly into the microphone. (Trial

Tr.: 7, 130-131.) After Beltran informed Friedman that he had been unable to hear some

testimony, Friedman again asked that the court remind witnesses to speak clearly into the

microphone. (Trial Tr.: 291.) The record does not reflect that Friedman's actions prejudiced

Beltran's trial or deviated from the standard ofreasonableness required.

                                          *       is      is




        Because Beltran's hearing impairment claims are both unexhausted and meritless, he is not

entitled to habeas relief.


                C. Request for a Hearing

        Beltran also requests an evidentiary hearing to supplement the record for his hearing

impairment claim. (D.E. # 17.) He argues that Friedman did not inform the trial court that he

requested headphones before trial. Additionally, he claims that Friedman ignored him when he

gave notice that he could not hear witness testimonies. (Id.) However,the "Supreme Court made

clear in Pinholster that 'review imder 28 U.S.C. § 2254(d)(1) is limited to the record that was

before the state court that adjudicated the claim on the merits.'" Rilev v. Noeth. No. 9:15-cv-

01340-JKS, 2018 WL 1033289, at =^6 (N.D.N.Y. Feb. 2, 2018)(quoting Pinholster. 131 8. Ct. at




                                                 25
1398). "Federal courts sitting in habeas are not an alternative forum for trying facts and issues
which a prisoner made insufficient effort to pursue in state proceedings." Williams 529 U.S. at

437. Accordingly, this Court will not grant Beltran an evidentiary hearing.

       III.    Beltran's Remaining Fair Trial Claims

               A. Admission of an Enlarged Photo

        Beltran claims he was denied a fair trial when the prosecution was allowed to present two

large,"poster sized" photos of V.,including one with V.'s sister. (Petition at 14.) Beltran contends

that these pictures created "enormous prejudice" and that outweighed "any slight probative value

that it may have [had]." (Id)

       This claim is not cognizable on habeas review. The decision of whether to admit

photographs into evidence constitutes an evidentiary ruling governed by state law. Whether a state

court has properly applied state law is not an issue that is reviewable on habeas. Estelle v.

McGuire.502 U.S. 62,67-68(1991)("it is not the province ofa federal habeas court to reexamine

state-court determinations on state-law questions"). A petitioner can obtain relief from a state

court's error in an evidentiary ruling premised on state law only if it has deprived him of a

fundamentally fair trial that implicates his Fourteenth Amendment due process rights. Zarvela v.

Artuz. 364 F.3d 415, 418 (2d Cir. 2004). Only erroneously admitted evidence that was "crucial,

critical, or highly significant" to the outcome of the trial will constitute a deprivation of a

fundamentally fair trial. Collins v. Scullv. 755 F.2d 16, 19 (2d Cir. 1985). The photographs

Beltran complains of in this case—^photos of V. when she was five and eight years old—are not

such evidence. The record does not substantiate a claim that the photos were so significant to alter

the outcome of Beltran's trial. The weight of the evidence presented at trial was substantial. The




                                                26
victim and expert testimony alone would have been sufficient to support Beltran's conviction. As

such, Beltran's claim is without merit.

                  B. Prosecutorial Misconduct

        Beltran next alleges that his right to a fair trial was infringed upon because the prosecution

misrepresented the results of V.'s medical examination to the jury on summation. (Petition at 16.)

Specifically, he argues that Dr. Nayan's testimony could not support a conclusion that V.'s injuries

could have been caused by repeated acts offorcible intercourse years before the examination took

place. ("Id.)

        The state court dismissed this claim during Beltran's second § 440.10 motion. Specifically,

it stated that:


        First, the defendant's claims are entirely based on the trial record, and thus, the
        unjustifiable failure to raise them on direct appeal precludes their review on this
        motion. C.P.L. § 440.10(2)(c). Dr. Nayan's testimony and conclusions, as well as
        the prosecutor's purportedly improper comments thereon, were all part of the trial
        record. Thus they cannot now be reviewed as a substitute for direct appeal ....
        The present claim, unlike the claim on the prior motion, is not based on a claim of
        ineffective assistance of trial counsel for failing to properly cross-examine Dr.
        Nayan . . . Rather, the present claim is based purely on trial testimony and the
        prosecutor's on-the-record comments and not on any evidence introduced at the
        hearing on the defendant's prior CPL 440.10 motion.

The state court dismissed Beltran's claim as procedurally defaulted based on a state law procedural

bar, N.Y. C.P.L. § 440.10(2)(c).

        It is well established that a federal court cannot address the merits of a habeas claim that a

state court rejected based on "a state law ground that is independent of the Federal question and

adequate to support the judgment, regardless of whether the state law ground is substantive or

procedural." Lee v. Kemp. 534 U.S. 362, 375 (2002)(quotations omitted). A procedural rule is

considered "adequate" if it is "firmly established and regularly followed by the state in question."

Garcia v. Lewis. 188 F.3d 71, 77 (2d Cir. 1999). To be "independent," the "state court must



                                                 27
actually have relied on the procedural bar as an independent basis for its disposition of the case"
by "clearly and expressly stat[ing] that its judgment rests on a state procedmal bar." Harris v.

Reed.489 U.S. 255, 261—62,263(1989)(internal quotations omitted).

        The determination by the state court that Beltran's claim was procedurally barred meets

these requirements. First, the procedural bar contained in N.Y. C.P.L. § 440.10(2)(c) is firmly

established and regularly followed in the state's courts. The Second Circuit and courts in this

district have frequently found that a New York state court's reliance on § 440.10(2)(c) constitutes

a procedural bar to federal habeas relief. See, e.g.. Aparicio v. Artuz. 269 F.3d 78, 93 (2d Cir.

2001); Davis v. Walsh. No. 08-CV-4659(PKC), 2015 WL 1809048, at *9-*10 (E.D.N.Y. Apr.

21, 2015)(citing People v. Washington. 836 N.Y.S.2d 488 at *2(Sup. Ct. 2006)). Second, the

state court expressly relied upon § 440.10(2)(c) when denying Beltran's claim in the motion to

vacate his conviction.


       Once it has been determined that a claim is procedurally barred under state procedural

rules,"federal habeas review ofthe claims is barred unless the prisoner can demonstrate cause for

the default and actual prejudice as a result of the alleged violation of federal law, or demonstrate

that failure to consider the claims will result in a fundamental miscarriage ofjustice." Coleman v.

Thompson. 501 U.S. 722, 750 (1991). Beltran fails to establish cause and prejudice or a

fundamental miscarriage ofjustice. "Cause may be demonstrated with a showing that the factual

or legal basis for a claim was not reasonably available to counsel,... or that some interference by

state officials' made compliance impracticable,...[or that] the procedural default is the result of

ineffective assistance of counsel." Bossett v. Walker. 41 F.3d 825, 829(2d Cir. 1994)(internal

quotations omitted). Here, Beltran's claim involves remarks made during the prosecution's

summation—items clearly on the record and readily available to appellate counsel, who did not




                                                28
raise the claim on direct review. Beltran also has not argued that his appellate counsel was

ineffective. Beltran also does not set forth any basis to conclude that a miscarriage ofjustice would

occur were the Court not to review his claim on the merits. See St. Helen v. Senkowski. 374 F.3d

181,184(2d Cir. 2004)("In the case of procedural default(including where an unexhausted claim

no longer can proceed in state court), we may reach the merits ofthe claim 'only if the defendant

can first demonstrate either cause and actual prejudice, or that he is actually innocent.'")(quoting

Bouslev V. United States. 523 U.S. 614, 622 (1998)). Accordingly, there is no good cause to

excuse Beltran's failures, and the Court is barred from reaching the merits ofthis claim.

       IV.     Confrontatioii Clause


       Beltran argues that the trial court violated his Confrontation Clause rights by allowing S.

to testify via a two-way closed-circuit television after determining that she was a "vulnerable

witness" as defined by N.Y. C.P.L. Article 65. Beltran first raised this issue on direct appeal, and

the Second Department issued an extensive opinion rejecting his claim,relying on both New York

and Federal law. People v. Beltran. 110 A.D.3d 153,155-162(2nd Dep't 2013).

       Although the Confrontation Clause "guarantees the defendant a face-to-face meeting with

witnesses appearing before the trier of fact," Cov v. Iowa. 487 U.S. 1012, 1016 (1988), the right

to such a confrontation is "not absolute," United States v. Gigante. 166 F.3d 75, 80(2d Cir. 1999)

(citing Marvland v. Craig. 497 U.S. 836, 851 (1990)). In Marvland v. Craig. the Supreme Court

held that the "use of the one-way closed-circuit television procedure, where necessary to further

an important state interest, does not impinge upon the truth-seeking or symbolic purposes of the

Confrontation Clause." 497 U.S. at 851. The Supreme Court explained that "if the State makes

an adequate showing of necessity, the state interest in protecting child witnesses from the trauma

oftestifying in a child abuse case is sufficiently important to justify the use of a special procedure




                                                 29
that permits a child witness in such cases to testify at trial against a defendant in the absence of
face-to-face confrontation with the defendant." Id at 855. Courts in this Circuit have accordingly
dismissed § 2254 Confrontation Clause challenges to the use of a closed-circuit television to

facilitate child witness testimony in sexual abuse cases. See, e.g.. Martin w Lord. 378 F. Supp. 2d
184, 187-88(W.D.N.Y. 2005)(finding that the state trial court"was well within its discretion" to

allow the victim's testimony to be presented to the jury via closed-circuit television when the

victim "was only eight-years-old at the time of trial," and there had been no attempt to rebut the

premise that the victim "would have been likely to suffer 'severe' mental and emotional harm if

required to testify"); Paramore v. Filion. 293 F. Supp. 2d 285, 293 (S.D.N.Y. 2003)("when a

rational trier of fact deems a sexually abused child to be 'vulnerable,' a motion may be granted

authorizing the child to testify via closed circuit television, which is a qualified exception to the

Sixth Amendment's confrontation clause requiring defendants to face their accusers"); .Telinek v.

Costello. 247 F. Supp. 2d 212,295 (E.D.N.Y. 2003)(holding that a state court's decision to use a

two-way, closed circuit television during testimony of a child witness was reasonable).

       In this case, prior to permitting S. to testify via a two-way closed-circuit television, the trial

court held a hearing to determine whether S. was a "vulnerable witness." Testimony was taken

from "a social worker who had met with the child on at least five prior occasions," who averred

that it was her "professional assessment" that S. would suffer "severe mental or emotional harm

by testifying in open court." Beltran. 110 A.D.3d at 156. The trial court also determined that from

its "vantage point on the bench approximately three feet from where the witness was seated, it was

clear that [S.] was in severe emotional distress and appeared terrified." Id It then permitted

testimony to be taken from "a two-way feed" where the "jury will be able to see her testifying, and

. . . she will be able to see the complete courtroom." Id The Appellate Division affirmed.




                                                  30
determining that "[t]he evidence established the likelihood that the child would suffer severe

mental or emotional harm if required to testify in the defendant's presence," and that because S.

"testified by way of two-way closed circuit television, so that she could see [Beltran] during her
testimony, and [Beltran] can see her," Beltran's Sixth Amendment Confrontation Clause rights

were not violated. Id. at 162. This decision was not "contrary to, or involved an unreasonable

application of, clearly established" Supreme Court precedent, nor was it "an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding." 28

U.S.C. § 2254(d). Therefore, habeas relief is not warranted.

        V.     Due Process Claim


        Beltran's final claim is that his due process rights were violated when the trial court

"refus[ed] to declare a mistrial after [S.] . . . was unable to testify in open court because of

uncontrollable crying." (Petition at 24.) Beltran claims that he was prejudiced because the jury

saw S. was"so distraught," and "overwhelmed to the point where she wasjust crying and... could

not respond." (Id at 25.) Although Friedman moved for a mistrial, the trial court denied his

application and instead allowed S. to testify via closed-circuit television. During jury instructions,

the trial court instructed the jury that its verdict must be based on the "evidence alone" and that it

may not be "affected by sympathy or other considerations outside of the evidence." (Trial Tr:

532.) Beltran raised this claim on direct appeal. The Appellate Division dismissed it summarily

in its statement that Beltran's "remaining contentions ... are without merit." People v. Beltran.

110 A.D.Sdat 163.


       "[A] trial court's determination of whether or not to declare a mistrial is accorded the

'highest degree ofrespect.'" Parham v. Griffin. 86 P. Supp. 3d 161,174(E.D.N.Y.2015)(quoting

Arizona v. Washington. 434 U.S. 497, 511, (1978)). Due process is only violated by the




                                                 31
presentation of improper evidence to the jury where the "type of evidence is so extremely unfair
that its admission violates fundamental conceptions ofjustice." Dowling v. United States. 493
U.S. 342, 352, (1990) (internal quotation omitted). "Emotional outbursts by witnesses are
generally not found to meet this standard." Heath v. Laballev. No. 1 l-CV-2962(ERK),2014 WL
4954658, at *2 (E.D.N.Y. Oct. 2, 2014)(finding no due process violation when the trial court

refused to grant a mistrial after a witness said "Stop it. Stop it. Stop it. I can't." and began crying

"very loudly") (citing Forte v. LaClair. No. 07-CV-2533 (DEC), 2008 WL 4178143, at *4

(S.D.N.Y. Sept. 5, 2008)); Morris v. Phillips. No. 04-CV-^597 (FB), 2006 WL 3694545, at *4

(E.D.N.Y. Dec. 13, 2006)). Moreover, any possible prejudice that S.'s crying may have caused

would have been corrected by the trial court's jury instruction that directed the jury not to allow

sympathy to interfere with its judgment. S^ Richardson v. Marsh. 481 U.S. 200, 206 (1987)

("This accords with the almost invariable assmnption of the law that jurors follow their

instructions, which we have applied in many varying contexts.")(internal citations omitted); see

also Heath. 2014 WL 4954658, at *2(denying relief when "witness outbursts" were followed by

curative jury instructions). Beltran is accordingly not entitled to habeas relief on this ground.




                                                 32
                                       CONCLUSION


        For the reasons stated above, Beltran's habeas petition and request for an evidentiary
hearing are both denied. Because Beltran has not made a substantial showing of the denial of a
constitutional right, the Court denies the issuance of a certificate of appealability. 28 U.S.C.
§ 2253. The Clerk of Court is respectfully directed to enter judgment accordingly and close this
case.



        SO ORDERED.

        Dated: MayJ^,2019
        Brooklyn, New York
                                                            s/Carol Bagley Amon
                                                           Carol Baglej
                                                           United States District Judge




                                                33
